 26DECISIONS OF THENATIONALLABOR RELATIONS BOARDElmer R.Baumgardner t/a Baumgardner CompanyandInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpersofAmerica, Local Union No.32, AFL-CIO. Cases6-CA-19251 and 6-CA-19564March 30, 1990SUPPLEMENTAL DECISION ANDORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn May 12, 1988, the National Labor RelationsBoard issued a Decision and Order'inwhich theBoard,inter alia,ordered the Respondent, ElmerR. Baumgardner t/a BaumgardnnrCompany, tomake whole Marvin Welsh Jr. for any loss of payhe may have suffered as a result of the Respond-ent's unfair labor practices against him in violationof Section 8(a)(3) and (1) of the Act. On December28, 1988,the UnitedStatesCourt of Appeals forthe Third Circuit entered a judgment enforcing theBoard's Order.2 A controversy having arisen overthe amount of backpay due under the Board's De-cision and Order, the Regional Director for Region6 issued a backpay specification and notice of hear-ing alleging the amount of backpay due the dis-criminatee and notifying the Respondent that itmust file a timely answer complying with theBoard'sRules and Regulations.The Respondent thereafter filed an answer to thebackpay specification. The answer contained gener-al denials and alleged that Welsh was not entitledto backpay because the job for which he was hiredwas eliminatedon June 27, 1986. Theanswer ad-mitted thatWelsh's rate of pay prior to June 27,1986,was $5.20 per hour but denied that Welshwould have received the pay raises alleged in thespecification that were based on the pay raises ofrepresentative welding employees.3The answer al-leged that the representative welding employeesemployed by the Respondent possessed work quali-fications"substantially in excess of those possessedby discriminateeWelsh"and that such increases"would not have been provided to discriminateeWelsh had he continued in the employ of respond-ent." Paragraph 8(c) of the answer also demandedproof for Welsh's interim earnings.'288 NLRB 977.aUnpublishedTo measure the backpay due, the backpay specification used the payincreases of representative welding employees employed by the Respond-ent since the time of Welsh's discharge.The specification then computedWelsh's backpay on the basis of his wage rate immediately prior to theRespondent's unfair labor practices, and the subsequent pay raises of therepresentative welding employeesOn August 17, 1989, the General Counsel filedwith the Board a Motion to Strike or, in the Alter-native,Motion forSummary Judgment.The Gen-eralCounsel alleged that the motion to strikeshould be granted because the answer failed tomeet the requirements of Section102.56(a) as itwas neither signed nor sworn to by the Respondentor by a duly authorized agent with appropriatepower of attorney affixed. In the alternative, theGeneral Counsel alleged that summary judgmentshould be granted because:(1) the Respondent's af-firmative defense that discriminateeWelsh's jobwas terminated on June 27, 1986,had already beenlitigated; and (2) the Respondent's argument thatWelsh would not have received the same wage in-creases as the representative welders failed to setforth in sufficient detail the Respondent's positionand lacked appropriate supporting figures as re-quired by Section 102.56(b). Accordingly, the Gen-eralCounsel requested that all paragraphs of theanswer be admitted as true.On August 21, 1989, the Board issued an ordertransferring the proceeding to the Board andNotice to Show Cause why the General Counsel'sMotion to Strike or, in the Alternative, SummaryJudgment should not be granted. The Respondentfiled an amended answer4 on September 5, 1989,and a response to the General Counsel's Motion toStrike or, in the Alternative, Motion for SummaryJudgment.On September 20, 1989, the GeneralCounsel filed a response to the Respondent'samended answer. 5The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the following4The amended answer was signed and sworn to by the Respondent.The amended answer dented that Welsh would have received the samepay raises as the representative welders because the welders allegedlypossessed qualifications "substantially in excess of those possessed byWelsh.."The answer alleged that Welsh was incapable of obtainingthese qualifications because of his "minimal training and educationalbackground."The Respondent further alleged that it would be inappro-priate to calculate the number of hours that Welsh would have workedby considering the representative welders because Welsh "was not capa-ble of doing all forms of welding, both gas and electric,and was incapa-ble of reading blueprints,architectural plans, schematic drawings andother technical documentation." The amended answer also continued todemand proof for Welsh's interim earnings5 The General Counsel alleged that a motion to strike should be grant-ed because the Respondent did not provide an "original" amendedanswer and four copies as required by Sec 102 56(a) of the Board's Rulesand Regulations.In the alternative, the General Counsel alleged that theMotion for Summary Judgment should be granted because the amendedanswer did not raise any valid defense to the backpay specification TheGeneral Counsel argued that par 8(c) of the amended answer regardingWelsh's interim earnings demanded proof without elaboration and thusfailed to comply with the specificity requirements of Sec. 102 56(b).298 NLRB No. 6 BAUMGARDNER CO.27Ruling on the Motion to Strike, or in theAlternative, Motion for Summary JudgmentSection 102.56(a) of the National Labor Rela-tions Board Rules and Regulations requires that anoriginal and four copies of an answer must be filedwith the Regional Director who issued the back-pay specification within 21 days from the serviceof the specification. The answer must also be inwriting, the original being signed and sworn to bythe respondent or by a duly authorized agent. TheGeneral Counsel first alleged that the Respondent'sanswer failed to comply with Section 102.56(a) be-cause the answer had not been signed and sworn toby the Respondent or by a duly authorized agent.The Respondent filed an amended answer that wasproperly signed and sworn to by the Respondent.We find, therefore, that the procedural defect ofthe Respondent's answer was cured by the amend-ed answer. The General Counsel next alleged thatthe amended answer failed to comply with Section102.56(a) because the Respondent had not providedan "original" signed by the Respondent or an au-thorized agents and had not provided four copiesof the amended answer. The General Counseltherefore asserted that the Respondent's amendedanswer should be stricken and that all paragraphsof the backpay specification should be admitted astrue.The Board has recently stated that a pleadingthat substantially fails to conform to the Board'sprocedural rules will normally be stricken in its en-tirety.Scotch & Sirloin Restaurant,287 NLRB 1318fn.5 (1988). Although the amended answer is acopy of the original and the Respondent failed toprovide the requisite number of copies, the amend-ed answer does set forth all the information andsignatures required by Section 102.56(a).We thusfind that the amended answer substantially con-formed to the Board's procedural rules.? Accord-ingly,we deny the General Counsel's motion tostrike the answer in its entirety.Section 102.56(b) and (c) of the Board's Rulesand Regulations states, in pertinent part:8(b)Contents of answer to specification.-Theanswer shall specifically admit, deny, or ex-plain each and every allegation of the specifi-6The amended answer that the Respondent filed was a copy of theoriginal.°Cf.Contractors Excavating,270 NLRB 1189, 1190 (1984), in whichthe Board granted a motion to strike the respondent's unsigned and un-dated answer.8 Formerly Sec. 102 54. TheBoard amended its Rules governing pro-ceedings concerning compliance with Agency orders effective November13, 1988 The substance of former Secs. 102.54 and 102.55 has been incor-porated into Sec. 102 56 as revised; and former Sec. 102.56, with somemodification,has become the new Sec.102 57, while the substance offormer Sec. 102.57 has become par. (c) of the new Sec 102.55, in therevised Rulescation, unless the respondent is without knowl-edge, in which case the respondent shall sostate, such statement operating as a denial. De-nialsshall fairly meet the substance of the alle-gations of the specification at issue. . . . As toallmatterswithin the knowledge of the re-spondent, including but not limited to the vari-ous factorsenteringinto the computation ofgross backpay, a general denial shall not suf-fice.As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, the answer shall specifically statethe basis for such disagreement, setting forth indetail the respondent's position as to the appli-cable premises and furnishing the appropriatesupporting figures.(c) Effect of failure to answer or to plead spe-cifically and in detail to backpay allegations ofspecification.-.. .If the respondent files ananswer to the specification but fails to denyany allegation of the specification irk themanner required by paragraph (b) of this sec-tion, and the failure so to deny is not adequate-ly explained, such allegation shall be deemedto be admitted to be true, and may be so foundby the Board without the taking of evidencesupporting such allegation, and the respondentshall be precluded from introducing any evi-dence controverting the allegation.We agree with the General Counsel that the Re-spondent's amended answer to the backpay specifi-cation is substantively deficient, except with regardto the wage increase allegations in paragraph 8(a),the gross backpay amounts set forth in paragraph8(b) in the event merit is found to the Respondent'scontentions regarding the wage allegations in para-graph 8(a), and Welsh's interimearningsin para-graph 8(c) of the specification.Section 102.56(b) mandates that a respondent'sanswer concerning all matters within its knowl-edge, including the various factors entering into thecomputation of gross backpay, be specificallydrawn and that a general denial about those mat-ters does not suffice. Although the Respondent dis-putes the number of hours Welsh would haveworked, it does not set forth: alternatives with sup-porting figures. Its failure to deny the specificationas prescribed by Section 102.56(b), or to explainadequately its failure to do so, requires that thoseallegations of the specification be deemed admittedto be true under Section 102.56(c). We also rejectthe Respondent's argument that Welsh is not enti-tled to backpay because the job for which he washired was eliminated, as this issue has already been 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDlitigated in the underlying unfair labor practicecase.9 The Respondent is barred from raising sucha defense at the compliance stage of the case. SeeOverseasMotors,277 NLRB 552, 554 (1985), re-manded on other grounds 818 F.2d 517 (6th Cir.1987).Accordingly, the Board fords all allegations,except for the allegations concerning the wage in-creases and interim earnings discussed below, to betrue and grants the General Counsel's Motion forSummary Judgment with respect to these allega-tions.The General Counsel is seeking summary judg-ment regarding the calculation of Welsh's payraises.The Respondent's answer and amendedanswer alleged that Welsh would not have enjoyedthe same wage increases as the representative weld-ers becauseWelsh did not possess their qualifica-tions.The Respondent's answers suggest thatWelsh would have continued to earn $5.20 perhour throughout the entire backpay period with nopay increases. Although the Respondent's answerand amended answer did not set forth in detail al-ternative backpay calculations, the Respondent hassetforth an appropriate supporting figure (the$5.20 per hour that Welsh was earning prior to theRespondent's unfair labor practices), as required bySection 102.56(b).We therefore ford that the Re-spondent'sdenialsconcerningWelsh's pay in-creases aresufficient to require a hearing on thatissue.The General Counsel is also seeking summaryjudgment regarding Welsh's interim earnings. The9In 288 NLRB 977 (1988), the Board rejected the Respondent's argu-ment that Welsh's job had been ehmmated and found that the Respond-ent unlawfully discharged WelshRespondent's answer and amended answer demand-ed proof of Welsh's interim earnings.The Boardhas held that a general denial is sufficient to placeinterim earnings into issue as that information isgenerally not within the knowledge of the Re-spondent.Dews Construction Corp.,246 NLRB 945(1979).We consider the Respondent's answers tobe a sufficient general denial of paragraph 8(c) ofthe specification that sets out Welsh's interim earn-ings.Accordingly, we ford that the Respondent'sdenial concerning Welsh's interim earnings is suffi-cient to require a hearing on that issue.ORDERIt is ordered that the General Counsel'smotionto strike is denied and that the General Counsel'sMotion for Summary Judgment be granted with re-spect to allallegationsin the backpay specification,except theissues ofWelsh's pay increases and in-terim earnings.IT IS FURTHERORDEREDthat this proceeding isremanded to the Regional Director for Region 6for the purposes of issuing a notice of hearing andscheduling the hearing before an administrative lawjudge,which shall be limited to taking evidenceconcerning the pay increases and interimearningsof Marvin Welsh Jr.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties asupplemental decisioncontainingfindings of fact,conclusions of law, and recommendations based onall the record evidence. Following service of theadministrative law judge's decision on the parties,the provisions of Section 102.46 of the Board'sRules shall be applicable.